Citation Nr: 0942092	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06 09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

This matter was previously before the Board in December 2008 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDING OF FACT

The competent credible evidence of record does not establish 
that the Veteran's current back disability is causally 
related to his active service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2004 and April 
2005 VA informed the appellant of what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  VA correspondence in March 
2006 informed the Veteran that a disability rating and 
effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in 
Dingess/Hartman. 

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), private 
treatment records, and VA examination records, to include 
images of the spine, as well as the Veteran's statements in 
support of his claim.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  

In December 2008, the Board remanded the Veteran's claim for 
VA to attempt to obtain any of the Veteran's available 
Reserve duty STRs, Social Security Administration (SSA) 
records, and records of the Veteran's disability retirement 
from Chevrolet in January 1975.  The Board notes that there 
is no evidence of record that the Veteran served any Reserve 
time.  Although the Veteran's accredited representative noted 
that the Veteran's DD 214 reflected a "terminal date or 
Reserve obligation date" of April 1971, this, in and of 
itself, does not indicate any active Reserve service, or 
inactive Reserve duty for training.  Rather, it indicates a 
completion date of mandatory individual ready Reserve status.  
The Veteran specifically denied any Reserve duty in his March 
1976 claim.  Therefore, the Board finds that no further 
attempts to obtain any service records are necessary.

The claims file also includes an SSA records center response 
which reflects that any medical records have been destroyed. 

A May 2009 General Motors Corporation letter contained in the 
file reflects that it has no medical and/or treatment records 
for the Veteran's disability retirement, as any such records 
were destroyed in 2006, at the expiration of 30 years 
retention.  Therefore, the Board finds that VA has fulfilled 
its duty to assist with regard to any records.

In its December 2008 Remand, the Board also found that a VA 
examination was warranted.  A VA examination and opinion with 
respect to the Veteran's back was obtained in March 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case was more than adequate, as it 
was predicated on a full reading of the Veteran's STRs and 
claims file, and an examination of the Veteran.  The opinion 
considered all of the pertinent evidence of record, to 
include the Veteran's reported symptoms and history, physical 
examinations, and radiographic images.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain diseases may be presumed to have been incurred in, or 
aggravated by, service if manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. § 3.307(a)(3); 3.309(a). 

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability 
in service, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).
 
Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Historically, the Veteran filed a claim for a back disability 
in September 1980.  A January 1981 RO decision denied service 
connection.  The Veteran appealed the denial, and a November 
1982 Board decision denied service connection for a back 
disability.  In January 2004, the Veteran filed to reopen the 
claim.  In December 2008, the Board found new and material 
evidence had been received to reopen the claim and remanded 
the reopened claim for further development.

The Veteran avers that he injured his back while on active 
service; specifically, he avers that while in training, he 
sustained a back injury after being thrown.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  A March 2009 VA 
examination report reflects a diagnosis of grade II 
spondylolysis of L5-S1, and degenerative spondylosis of the 
lumbar spine, primarily L4-5 and L5-S1; therefore, the Board 
finds that the Veteran has a current disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  

The Veteran's report of medical examination for enlistment 
purposes, dated in April 1965, reflects that upon clinical 
examination, his spine was noted to be normal.

The Board notes that a Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

The Veteran's report of medical history, dated in April 1965, 
for enlistment purposes, reflects that the Veteran wrote that 
his health was excellent.  A second copy of the report, dated 
the same day in April 1965, contains the word "excellent" 
crossed out and replaced by the word "fair".  Moreover, 
three items, which were not previously checked, were now 
checked, including the box that reflected that the Veteran 
had previously worn a brace or back support.  Thus, upon 
entrance, the Veteran indicated he had had previous back 
problems.

The STRs contain numerous references to the Veteran 
complaining of back pain.  A May 7, 1965 STR, made three 
weeks after enlistment, reflects that the Veteran complained 
of low back pain, one leg being shorter than the other, and 
that he had trouble walking.  

A subsequent STR, dated in May 1965, reflects that the 
Veteran complained of his legs and back hurting.  He further 
reported that he had been hit by a car in 1963 and had 
injured his right hip.  The Veteran also reported that more 
recently he had been thrown down in physical training with 
subsequent exacerbation of low back pain.  The Board finds 
these statements to be probative because they were made 
contemporaneous to when the Veteran was seeking treatment.  
The STR states that the Veteran "has paravetebral muscle 
sprain and tenderness."  An x-ray of the pelvis and hips 
report from the same date states "old injury to pelvis, back 
pain with hip pain, right more than left."  The report also 
appears to reflect "some old trauma bony overgrowth at the 
area of the anterior-inferior iliac spine.  No other 
abnormality is seen."  However, it could also be read as " 
some bony overgrowth at the area of the anterior-inferior 
iliac spine.  No old trauma other abnormality is seen."  A 
May 1965 STR dated two days later reflects the Veteran 
continued to complain of back and right leg pain.  Another 
May 1965 STR dated two days later notes back pain. 

A May 1965 X ray of the spine report notes a pars defect at 
L-5 was suspected.  It further notes "no slippage is noted.  
There is minimal deformity of the left iliac wing.  This 
appears to be residuals of previous trauma."  

June 1965 STRs note that the Veteran was to use bed boards 
and that he had a history of back pain for three years with 
no history of injury.  He complained of pain in the back but 
reported that it had a tendency to radiate to the right side.  
The examiner noted that he "really" could not find anything 
upon physical examination except slight leg length 
inequality.  X-rays indicated spondylolysis, bilaterally at 
L-5.  The examiner noted that this does not correspond to the 
site of involvement.  

A September 22, 1965 STR reflects that the Veteran complained 
of low back pain following digging up trees.  He was 
prescribed Darvon.  A September 27, 1965 DD Form 689 
(individual sick slip) reflects complaints of dizziness, 
headache, and back.

The Veteran's report of medical examination for discharge 
purposes, dated in October 1965, reflects that upon clinical 
evaluation, his spine was noted to be normal.  

The evidence of record also includes a March 2009 VA 
examination report.  The examiner opined:

Based on the history obtained today by 
the veteran himself, along with review 
of the veteran's C-file, . . . and 
objective radiographic and physical 
evidence reviewed on today's date, it is 
my opinion that the Veteran's low back 
condition was present prior to entrance 
into the military service.  His service-
related complaints of low back pain with 
right side pain is consistent with 
examination today.  EMG reviewed 
confirms no suspected radicular source 
of his pain at this time.  As a matter 
of medical probability it is likely that 
presence of pars defects may have been 
present from a young adolescent age, as 
it is the usual the (sic) case.  There 
is no history of significant trauma that 
would result in bilateral pars fracture 
in this region.  The Veteran currently 
has spondylolisthesis associated with 
the pars defect, which may be 
responsible for the low back pain and 
radicular type symptoms into the S1 and 
gluteal regions as evidenced on today's 
evaluations.  This is the usual case for 
this type of condition.  Multiple 
evaluations for complaints of low back 
pain documented in the Veteran's C-file 
indicate aggravation to the Veteran's 
underlying condition caused by 
activities due to the Veteran's low back 
condition.  Degree of aggravation cannot 
be determined at this time.  It is my 
opinion that this veteran's current back 
condition did not begin during military 
service and is not related to any 
traumatic event while enlisted in active 
military service.  

Based on the foregoing, the Board finds that there is not 
clear and unmistakable that the Veteran had a pre-existing 
back disability prior to entrance into active service.  
Although the Veteran reported that he used a brace or support 
prior to service, was hit by a car in 1963, and had a three 
year history of back pain, the Board cannot find that there 
is "clear and unmistakable" evidence of a pre-existing back 
disability.  In this regard, the Board finds that the VA 
examiner's opinion was not unequivocal.  Kinnaman v. 
Principi, 4 Vet. App. 20 (1993).  

In sum, a May 1965 STR reflects that the Veteran reported 
that he had been hit by a car in 1963, prior to service, and 
that he had been recently thrown in physical training, which 
exacerbated his back.  A June 1965 STR notes that the 
Veteran's complaints of back pain do not correspond to the 
site of his spondylolysis, bilateral L5.  Therefore, the 
Veteran's complaint of pain in service was not related to his 
spondylolysis at the L5.  The Board also notes that the 
appellant's September 1965 STR reflects that the Veteran 
complained of low back pain following digging up trees.  An 
October 1965 report of medical history for discharge purposes 
reflects that the Veteran reported recent gain or loss of 
weight, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  He did not annotate whether he 
had ever worn a brace or back support.  His October 1965 
report of medical examination for discharge purposes reflects 
that upon clinical examination, his back was noted to be 
normal.  This indicates that the Veteran's low back pain, 
first upon being thrown, and second, after digging trees, was 
acute and transitory with no residuals shown on the Veteran's 
separation examination.  This is further supported by the 
fact that the Veteran filed a claim for two disabilities, 
unrelated to his back, in 1976 and did not file for a back 
condition at that time.  At that time, it was noted that his 
gait and posture were normal.  (See May 1976 C & P 
examination) and that he denied any other serious medical 
difficulties.  (See May 1976 psychiatric examination report).  
In 1979, the Veteran filed for a disability unrelated to his 
back, and again, he did not file for his back.  There is no 
medical evidence that the Veteran complained of, or sought 
treatment, for back pain until 1980, 15 years after 
separation from service.  At that time, the Veteran sought 
treatment for back pain and reported that he had slipped on a 
wet floor and wrenched his upper back where he had had a 
sprain.  (See October 1980 consultation sheet).  A government 
medical record, dated in October 1980, reflects that the 
Veteran had tenderness in the low back, paraspinal muscles, 
more so on the right side.  X-rays of his low back showed a 
previous fifth lumbar fracture of the right side pedicle.  

Chevrolet correspondence, dated in April 1981, reflects that 
the Veteran was a former employee of the Chevrolet Flint 
Engine Plant and was retired as a "total and permanent 
disability" retiree effective January 1, 1975.  The 
correspondence reflects that "at that time, he was unable to 
sit up or stand for periods of time longer than 15 minutes 
because [of] a chronic lumbosacral strain."  The Board notes 
that this correspondence differs significantly from the 
Veteran's March 1977 statement, in which he stated that he 
could not work at Chevrolet due to a nervous condition, and 
was granted total and permanent disability from the Social 
Security Administration for his nerves.  In addition, 
November 1975 correspondence from Dr. M.E. reflects that the 
doctor had treated the Veteran for two years for a nervous 
disorder and considered him totally and permanently disabled 
due to this condition.  Even assuming that the Veteran's back 
condition rendered him disabled in January 1975, or in 
November 1972 when he commenced sick leave for an unclear 
reason, there is no competent credible clinical evidence of 
record that this back condition was causally related to the 
Veteran's active service seven to ten years earlier.  

The third requirement for entitlement to service connection 
is medical evidence of a nexus between the current disability 
and the in-service disease or injury.  The claims file 
contains several medical opinions regarding the Veteran's 
current back disability.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).

First, the evidence of record contains the medical reports of 
D.L.G., M.D., dated in August 2004.  Dr. D.L.G. notes that 
the Veteran's back complaints began in June 1965, while he 
was on active service.  Dr. D.L.G.'s diagnosis is "chronic 
low back pain with sciatica.  Rule out herniated disc, rule 
out L5 radiculopathy."  In March 2005 correspondence, Dr. 
D.L.G. opined that he had reviewed the Veteran's STRs and 
entrance examination.  In his opinion, the Veteran's current 
back pain is likely related to the disability he was treated 
for during his active military service.  The Board finds this 
opinion to have little, if any probative value.  The evidence 
of record does not reflect that the physician reviewed the 
claims file.  There is also no evidence that he considered 
the Veteran's 1980 post service back injury.  He does not 
provide any rationale whatsoever for his opinion.  A mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed evaluation of whether direct 
service connection is warranted.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).

Second, the evidence of record contains the medical opinion 
of A. A.-W., M.D..  Dr. A.A.-W. avers that she has known the 
Veteran since 1997 and has treated him for chronic 
lumbosacral sprain and psychiatric disorder.  (See undated 
handwritten note).  In correspondence dated in March 2005, 
Dr. A. A.-W. provides an opinion which is identical in every 
word to the opinion of Dr. D.L.G.  The Board finds that Dr. 
A.A.-W.'s opinion lacks probative value for the same reasons 
as Dr. D.L.G.'s  

Third, the evidence of record contains the March 2009 VA 
examination and opinion.  Although, the Board noted above 
that this opinion may not be sufficient to rebut the 
presumption of soundness, it is a credible competent opinion 
regarding the etiology of the Veteran's current disability.  
The report reflects that the Veteran reported sustaining a 
fall in active service after tripping on someone's foot, and 
landing on his back.  The VA examination report reflects that 
the Veteran has a current disability of grade II spondylolyis 
of L5-S1, degenerative spondylosis of the lumbar sine, 
primarily L4-5 and L5-S1.  

The March 2009 VA examiner reviewed the claims file, 
conducted an examination of the Veteran, and reviewed 
radiographic images of the Veteran's spine.  The VA examiner 
opined that the Veteran's current back condition did not 
begin during military service and is not related to any 
traumatic event while enlisted in active military service.  
The examiner noted that there was no history of significant 
trauma that would result in bilateral pars fracture in the 
affected area.  

In the absence of a competent credible medical opinion 
causally relating the Veteran's current back disability to 
active service, service connection is not warranted.

The Board notes that the Veteran is considered competent to 
report the observable manifestations of his claimed 
disability.  See Clyburn v. West, 12 Vet. App. 296 (1999).  
However, the Veteran has not provided any evidence that he 
complained of, or sought treatment, for a low back 
disability, from the time of his separation in 1965 to 1972.  
Moreover, his averment that his back pain began in service is 
considered less than credible when considered with the 
evidence of the record as a whole, to include his report of 
medical history upon entrance, in which he indicated he had 
used a back support or brace, and his May 1965 STR which 
reports that he reported a three year history of back pain.  
In addition, although he averred at his March 2009 VA 
examination that he had one motor vehicle accident in 1963 
with no injuries, his May 1965 STR reflects he stated that he 
injured his hip in that incident.  Moreover, the evidence of 
record reflects that the Veteran had had "multiple injuries 
to his person as the result of automobile accidents in the 
past", to include one in 1966.  (See February 1975 medical 
report.)

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current back disability to service, such initial 
demonstration, more than 7 years after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the 
preponderance of the evidence is against the claim, service 
connection for a back disability is not warranted.

The Board notes that the Veteran may sincerely believe that 
his back disability is causally related to active service.  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


